Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 1 of 70 PageID #: 570



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

  CAP-XX, LTD.,                         )
                                        )
              Plaintiff,                )
                                        )
        v.                              ) C.A. No. 18-849-CFC-SRF
                                        )
  IOXUS, INC.,                          )
                                        )
              Defendant.                )


                   JOINT CLAIM CONSTRUCTION BRIEF

                                     Philip A. Rovner (#3215)
                                     Jonathan A. Choa (#5319)
 OF COUNSEL:                         POTTER ANDERSON & CORROON
                                     LLP
 Jason P. Mueller                    Hercules Plaza
 Michelle Chatelain Fullmer          P.O. Box 951
 ADAMS AND REESE LLP                 Wilmington, DE 19899
 701 Poydras St., Ste. 4500          (302) 984-6000
 New Orleans, LA 70139               provner@potteranderson.com
 (504) 581-3234                      jchoa@potteranderson.com

 Chris P. Perque
 ADAMS AND REESE LLP                 Attorneys for Plaintiff CAP-XX, Ltd.
 1221 McKinney St., Ste. 4400
 Houston, TX 77010
 (713) 308-0167

 Maia T. Woodhouse
 ADAMS AND REESE LLP
 Fifth Third Center
 424 Church Street, Suite 2700
 Nashville, TN 37219
 (615) 259-1085
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 2 of 70 PageID #: 571




                                     MORRIS, NICHOLS, ARSHT &
                                     TUNNELL LLP
 OF COUNSEL:                         Jack B. Blumenfeld (#1014)
                                     Michael J. Flynn (#5333)
 Erik B. Milch                       1201 North Market Street
 COOLEY LLP                          P.O. Box 1347
 11951 Freedom Drive                 Wilmington, DE 19899
 Reston, VA 20190                    (302) 658-9200
 (703) 456-8000                      jblumenfeld@mnat.com
                                     mflynn@mnat.com
 Stephen Crenshaw
 COOLEY LLP                          Attorneys for Defendant
 1299 Pennsylvania Avenue, NW
 Suite 700
 Washington, DC 20004-240
 (202) 842-7800

 Dated: September 30, 2019
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 3 of 70 PageID #: 572



                           TABLE OF CONTENTS

 INTRODUCTION……………………………………………………..…………...1

       1.     CAP-XX’s Opening Position……………………………….………...1

       2.     Ioxus’s Answering Position………………………………….……….3

       3.     CAP-XX’s Reply Position……………………………………………4

       4.     Ioxus’s Sur-Reply Position……………………………...……………4

 BACKGROUND…………………………………………………………...………6

       1.     CAP-XX’s Opening Position…………………………………………6

              I.   AGREED-UPON CONSTRUCTIONS………………………10

                   A.    CAP-XX’s Opening Position……………….…………10

                   B.    Ioxus’ Answering Position……………….……………10

       II.    WAIVER………………………………………………….…………10

              A.   CAP-XX’s Opening Position…………………………………10

              B.   Ioxus’s Answering Position…………………..………………14

              C.   CAP-XX’s Reply Position……………………………………14

              D.   Ioxus’s Sur-Reply Position…………………………...………16

       III.   DISPUTED CONSTRUCTIONS……………………………...……16

              A.   “volumetric figure of merit” / “gravimetric figure of merit” /
                   “figure of merit”…………………………………...…………16

                   1.    CAP-XX’s Opening Position…………………….……17

                   2.    Ioxus’s Answering Position……………………………18

                                        i
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 4 of 70 PageID #: 573



                   3.    CAP-XX’s Reply

                         Position……………………………………..………….20

                         a.    Ioxus Attempts to Delegate Claim Construction
                               to the Jury………………………………….……21

                         b.    CAP-XX’s Constructions Are Supported By
                               the Specification……………………...…………25

                   4. Ioxus’s Sur-Reply Position…………………..……………26

             B.    “gravimetric power maximum” / “volumetric power
                   maximum”……...………………………………………….…28

                   1.    CAP-XX’s Opening Position……………….…………28

                   2.    Ioxus’s Answering Position……………………………29

                   3.    CAP-XX’s Reply Position……………………………..29

                   4.    Ioxus’s Sur-Reply Position………………………….…30

             C.    “Maximum Operating Voltage”………….………………..…30

                   1.    CAP-XX’s Opening Position…………………….……30

                   2.    Ioxus’s Answering Position……………………………33

                   3.    CAP-XX’s Reply Position…………………………..…33

                   4.    Ioxus’s Sur-Reply Position………………………….…34

             D.    “greater than about 3.2 Watts/cm3” / “range of about 3.2 Watts/
                   cm3 to 4 Watts/cm3”………………………………...……….34

                   1.    CAP-XX’s Opening Position………….………………34

                         a.    “greater than about 3.2 Watts/cm3”………….…34


                                        ii
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 5 of 70 PageID #: 574



                         b.    “range of about 3.2 Watts/cm3

                         to 4 Watts/cm3”…………………………………..……35

                   2.    Ioxus’s Answering Position……………………………36

                   3.    CAP-XX’s Reply Position………………………..……37

                   4.    Ioxus’s Sur-Reply Position………………………….…39

             E.    “about”………………………………………………..………40

                   1.    CAP-XX’s Opening Position………………….………41

                   2.    Ioxus’s Answering Position……………………………42

                   3.    CAP-XX’s Reply Position………………………..……42

                   4.    Ioxus’s Sur-Reply Position….....………………………43

       IV.   INDEFINITENESS……………………………………….…………44

                   1.    CAP-XX’s Opening Position…………………….……44

                   2.    Ioxus’s Answering Position……………………………49

                         a.    “volumetric figure of merit” / “gravimetric figure
                               of merit” / “figure of merit” / “gravimetric power
                               maximum” / “volumetric power maximum” /
                               “maximum operating voltage”……….…………49

                         b.    “about”………………………………….………51

                   3.    CAP-XX’s Reply Position…………………...……...…53

                   4.    Ioxus’s Sur-Reply Position…………………….………55




                                       iii
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 6 of 70 PageID #: 575



       V.    CONCLUSION……………………………………...………………55

                   1.    CAP-XX’s Opening Position………….………………55

                   2.    Ioxus’s Answering Position……………………………55

                   3.    CAP-XX’s Reply Position…………………………..…55

                   4.    Ioxus’s Sur-Reply Position…………………….………55




                                       iv
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 7 of 70 PageID #: 576



                                         TABLE OF AUTHORITIES

 CASES

                                                                                                                    Page(s)
 Akzo Nobel Coatings, Inc. v. Dow Chem. Co.,
    811 F.3d 1334 (Fed. Cir. 2016) .......................................................................... 46

 Alcon Research, Ltd. v. Barr Labs. Inc.,
    No. 09-CV-0318-LDD, 2011 WL 3901878 (D. Del. Sept. 6, 2011) .................. 54

 Allergan Inc. v. Cayman Chem. Co.,
    No. SACV0701316JVSRNBX, 2010 WL 11470342 (C.D. Cal.
    Jan. 12, 2010) ...................................................................................................... 11

 Allergan, Inc. v. Teva Pharm. USA, Inc.,
    No. 2:15-CV-1455-WCB, 2016 WL 7210837 (E.D. Tex. Dec. 13,
    2016) ................................................................................................................... 39

 Amgen, Inc. v. Chugai Pharma. Co., Ltd.,
   927 F.2d 1200 (Fed. Cir. 1991) .......................................................................... 52

 Ansell Healthcare Prod. LLC v. Reckitt Benckiser LLC,
   No. 15-CV-915 (RGA), 2017 WL 1021844 (D. Del. Mar. 16,
   2017) ................................................................................................................... 53

 Apple Inc. v. Motorola, Inc.,
   No. 1:11-cv-08540, 2012 WL 8123793 (N.D. Ill. Mar. 12, 2012) .................... 19

 Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.),
   687 F.3d 1266 (Fed. Cir. 2012) .......................................................................... 10

 Central Admixture Pharmacy Servs., Inc. v. Advanced Cardiac
   Solutions, P.C.,
   482 F.3d 1347 (Fed. Cir. 2007) .......................................................................... 12

 Constant Compliance, Inc. v. Emerson Process Mgmt. Power &
   Water Solutions, Inc.,
   598 F. Supp. 2d 842 (N.D. Ill. 2009) ............................................................ 12-13

 Control Resources, Inc. v. Delta Elecs., Inc.,
   133 F.Supp.2d 121 (D. Mass. 2001) ................................................................... 19

                                                               v
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 8 of 70 PageID #: 577



 Cook Biotech Inc. v. ACell, Inc.,
   460 F.3d 1365 (Fed. Cir. 2006) .................................................................... 18-19

 Dade Behring Marburg GmbH v. Biosite Diagnostics, Inc.,
   No. CIV. A. 97-501 MMS, 1998 WL 552962 (D. Del. July 24,
   1998) ................................................................................................................... 23

 DePuy Synthes Prod., LLC v. Globus Med., Inc.,
   No. CA 11-652-LPS, 2013 WL 1897833 (D. Del. May 7, 2013) ...................... 54

 Dow Chem. Co. v. Nova Chems. Corp. (Canada),
   803 F.3d 620 (Fed. Cir. 2015) ...................................................................... 49-50

 Ecolab, Inc. v. Envirochem, Inc.,
   264 F.3d 1358 (Fed. Cir. 2001) .......................................................................... 41

 Eon Corp. IP Holdings v. Silver Spring Networks,
   815 F.3d 1314 (Fed. Cir. 2016) .......................................................................... 24

 Foods, LLC v. Hamilton Beach Brands, Inc.,
   388 F. Supp. 3d 362 (D. Del. 2019).................................................................... 53

 Forest Labs., Inc. v. Teva Pharms. USA, Inc.,
   2017 WL 6311688 (Fed. Cir. 2017) ................................................................... 48

 Genentech, Inc. v. Amgen, Inc.,
   Case No. 17-1407-CFC, D.I. 345 (D. Del April 9, 2019) .................................. 49

 Geneva Pharma., Inc. v. GlaxoSmithKline PLC,
   349 F.3d 1373 (Fed. Cir. 2003) .......................................................................... 51

 Golden Bridge Tech., Inc. v. Apple Inc.,
   758 F.3d 1362 (Fed. Cir. 2014) .......................................................................... 25

 HIP, Inc. v. Hormel Foods Corp.,
   Case No. 18-615-CFC, D.I. 146 (D. Del April 2, 2019) .................................... 49

 Holland Furniture Co. v. Perkins Glue Co.,
   277 U.S. 245 (1928) ............................................................................................ 47

 Industry Access Inc. v. Core-logic, Inc.,
    Case No. SACV 11-473-JLS, 2014 WL 12775082 (C.D. Cal. July
    8, 2014) ............................................................................................................... 13


                                                              vi
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 9 of 70 PageID #: 578



 Info. Tech. Innovation, LLC v. Motorola, Inc.,
    391 F. Supp. 2d 719 (N.D. Ill. 2005) ............................................................11, 13

 Integra LifeSciences Corp. v. HyperBranch Med. Tech. Co.,
    No. 15-819-LPS-CJB, 2017 WL 5172396 (D. Del Nov. 8, 2017) ..................... 52

 Johnson & Johnson Vision Care, Inc. v. Ciba Vision Corp.,
    540 F. Supp. 2d 1233 (M.D. Fla. 2008)........................................................ 43-44

 Leader Techs., Inc. v. Facebook, Inc.,
    770 F. Supp. 2d 686 (D. Del. 2011), aff’d, 678 F.3d 1300 (Fed.
    Cir. 2012) ............................................................................................................ 11

 Lifescan Scotland, Ltd. v. Shasta Techs., LLC,
    No. 11-CV-04494-WHO, 2014 WL 11206411 (N.D. Cal. Nov. 10,
    2014) ................................................................................................................... 45

 Markman v. Westview Instruments, Inc.,
   517 U.S. 370 (1996) ............................................................................................ 22

 Markman v. Westview Instruments, Inc.,
   52 F.3d 967 (Fed. Cir. 1995) .............................................................................. 22

 Merck & Co. v. Teva Pharm. USA, Inc.,
   395 F.3d 1364, 1370 (Fed. Cir. 2005) ....................................................39, 41, 43

 Merck & Co., Inc. v. Teva Pharm. USA, Inc.,
   288 F. Supp. 2d 601 (D. Del. 2003).................................................................... 23

 MorphoTrust USA, LLC v. United States,
   132 Fed. Cl. 419 (2017) ...................................................................................... 45

 Nautilus, Inc. v. Biosig Instruments, Inc.,
   134 S.Ct. 2120 (2014) ......................................................................................... 44

 O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., Ltd.,
   521 F.3d 1351 (Fed. Cir. 2008) ........................................................ 22, 23-24, 26

 Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs.,
    476 F.3d 1321 (Fed. Cir. 2007) .......................................................................... 43

 Pharmastem Therapeutics, Inc. v. Viacell, Inc.,
   No. 02-148 GMS, 2003 WL 124149 (D. Del. Jan. 13, 2003) ............................ 44


                                                              vii
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 10 of 70 PageID #: 579



  Phillips v. AWH Corp.,
     415 F.3d 1303 (Fed. Cir. 2005) ........................................................22, 36, 38, 39

  Pipe Liners, Inc. v. Pipelining Prod., Inc.,
     No. CIV. A. 98-164(SLR), 1999 WL 1011974 (D. Del. Oct. 22,
     1999) ................................................................................................................... 23

  Silvergate Pharm. Inc. v. Bionpharma Inc.,
      No. CV 16-876, 2018 WL 1610513 (D. Del. Apr. 3, 2018)............................... 41

  Star Scientific, Inc. v. R.J. Reynolds Tobacco Co.,
     537 F.3d 1357 (Fed. Cir. 2008) .................................................................... 51-52

  Sun Pharm. Indus. Ltd. v. Saptalis Pharm.,
     LLC, No. CV 18-648-WCB, 2019 WL 2549267 (D. Del. June 19,
     2019) ................................................................................................................... 43

  Synthes (USA) v. Smith & Nephew, Inc.,
     547 F. Supp. 2d 436 (E.D. Pa. 2008) .................................................................. 52

  Teva Pharma. USA, Inc. v. Sandoz, Inc.,
     789 F.3d 1335 (Fed. Cir. 2015) .......................................................................... 50

  Thorner v. Sony Computer Entm’t Am. LLC,
    669 F.3d 1362 (Fed. Cir. 2012) .......................................................................... 25

  U.S. Surgical Corp. v. Ethicon, Inc.,
     103 F.3d 1554 (Fed. Cir. 1997) ...................................................................... 4, 19

  U.S. v. Goldberg,
     67 F.3d 1092 (3d Cir. 1995) ............................................................................... 12

  UCB, Inc. v. KV Pharm. Co.,
    No. CIV A 08-223-JJF, 2009 WL 2524519 (D. Del. Aug. 18,
    2009) ................................................................................................................... 42

  UCB, Inc. v. Mallinckrodt Inc.,
    No. 12-463-LPS, 2013 WL 3871427 (D. Del. July 25, 2013) ........................... 41

  Ultimate Combustion Co. v. Fuecotech, Inc.,
     No. 12-60545-CV, 2013 WL 12091158 (S.D. Fla. Nov. 4, 2013) ..................... 11




                                                              viii
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 11 of 70 PageID #: 580



  Ultratec, Inc. v. Sorenson Communs., Inc.,
     No. 14-cv-66-jdp, 2015 U.S. Dist. LEXIS 121144 (W.D. Wis. Sep.
     11, 2015) ............................................................................................................. 11




  STATUTES

                                                                                                                   Page(s)
  35 U.S.C. § 112(2) ................................................................................................... 46




                                                               ix
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 12 of 70 PageID #: 581



                                   INTRODUCTION

        1. CAP-XX’s Opening Position

        Plaintiff CAP-XX, Ltd. (“CAP-XX”) filed suit against Defendant Ioxus, Inc.

  (“Ioxus”) on June 5, 2018 asserting infringement of U.S. Patent No. 6,920,034

  (“the ’034 patent”) (D.I. 44-1, Exh. A) and U.S. Patent No. 7,382,600 (“the ’600

  patent”) (D.I. 44-1, Exh. B) (collectively, the “patents-in-suit”).

        CAP-XX asserts that Ioxus has infringed and continues to infringe several

  claims in each of the patents-in-suit, each of which recites an electrical charge

  storage device. CAP-XX is an Australian company that makes charge storage

  devices, namely, supercapacitors, that are sold in the U.S. and elsewhere in

  competition with Ioxus. The earliest application filing date for the patents-in-suit

  is December 5, 1998. Prior to that time, the named inventors on the patents-in-suit

  discovered several improvements on supercapacitors that enhanced their

  capabilities for applications requiring high pulse power. Hence, while capacitors

  were generally known in late 1998, the improvements set forth in the patents-in-

  suit produced demonstrably better characteristics, as explained further below, for

  such capacitors in high pulse power applications, like starting an engine or

  powering the flash for a camera on a mobile phone.

        The disputed claim terms addressed below include technical terms, like

  figure of merit (“FOM”), power maximum (“Pmax”), and maximum operating
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 13 of 70 PageID #: 582



  voltage. In each instance, CAP-XX proposed a construction based on the intrinsic

  evidence, and Ioxus failed to propose any alternative construction, other than

  arguing that the claim terms are indefinite. See D.I. 44, Claim Chart, pp. 1-8. For

  those terms, the Court may adopt CAP-XX proposed construction, as Ioxus failed

  to propose any alternative construction. Ioxus also argues that numerous other

  claim terms are indefinite, to the extent they include the word “about”. Id. at 8-14.

  CAP-XX urges that the word “about” does not require a construction, as it is not a

  technical term or term of art and its plain and ordinary meaning may be applied by

  the trier of fact. Alternatively, CAP-XX urges that the term “about” be construed

  to mean “approximately.” Id. at 13-14. Again, Ioxus proposed no construction for

  “about,” other than baldly asserting that it, and other claim phases containing

  “about”, such as, “greater than about” and “lesser than about,” are indefinite. Id. at

  9-14. The word “about” is commonly used in patent claims, and it is routinely

  construed by this Court and the Federal Circuit to mean “approximately.” Hence,

  the Court may avert a claim construction hearing altogether in this case by: (i)

  granting CAP-XX’s motion to adopt its proposed constructions (D.I. 45), as Ioxus

  failed to timely propose any alternative constructions for the claim terms in

  dispute, and (ii) deferring ruling on Ioxus’s invalidity challenge, as that issue

  should be addressed in accord with the expert witness and dispositive motion




                                             2
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 14 of 70 PageID #: 583



  schedule agreed to by the parties in the Amended Scheduling Order, Sections 11

  and 12 (D.I. 32).

        2. Ioxus’s Answering Position

        At its core, claim construction is a process intended to aid the trier of fact in

  understanding the specific lexicography of the patents-in-suit. In normal

  circumstances, this process takes complex, technical terms and concepts and

  replaces them with words and phrasing a layman might use and understand.

  Ultimately, the purpose of claim construction is to elucidate, not obfuscate. CAP-

  XX’s proposed constructions achieve the exact opposite: turning shorthand

  technical terms into a quagmire of measurements, formulae, and variables that

  would leave a layman hopelessly confused.

        With the exception of indefiniteness—which Ioxus understands the Court

  prefers to address outside the Markman process—the parties do not dispute very

  much about what the terms mean. The parties’ central dispute comes down to

  whether or not the Court should bog the jury down in technical minutiae or let the

  patents speak for themselves. To be clear, Ioxus contends that each of the disputed

  terms is indefinite either (i) because the method of measuring certain variables is

  undefined and amenable to differing interpretations or (ii) because the patents-in-

  suit fail to provide meaningful guidance for terms of degree. To the extent the

  Court disagrees, Ioxus believes the plain and ordinary meaning of the terms would



                                             3
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 15 of 70 PageID #: 584



  be evident to a person of ordinary skill in the art and no construction is necessary.

  CAP-XX, on the other hand, proffers unnecessarily lengthy and complex

  constructions which do nothing to aid the jury’s understanding of these terms.

        3. CAP-XX’s Reply Position

        In its Answering Brief, Ioxus concedes three key things: first, that CAP-

  XX’s proposed constructions are accurate. Second, that Ioxus has not offered any

  alternative constructions and has waived the right to do so now. Third, that Ioxus’s

  indefiniteness arguments are not ripe and should be deferred until after claim

  construction. In light of these three admissions, CAP-XX respectfully requests the

  Court adopt CAP-XX’s proposed constructions and avert the need for a claim

  construction hearing.

        4. Ioxus’s Sur-Reply Position

        “Claim construction is a matter of resolution of disputed meanings and

  technical scope, to clarify and when necessary to explain what the patentee covered

  by the claims. . . It is not an obligatory exercise in redundancy.” U.S. Surgical

  Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997).

        CAP-XX ignores these basic precepts and instead seeks to force the Court to

  construe terms that do not require construction. These terms do not require

  construction because there is no dispute as to the meaning ascribed by the

  inventors: the disputed terms may be determined using formulae found in the work



                                            4
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 16 of 70 PageID #: 585



  of non-inventor Dr. John Miller. To a person of ordinary skill in the art, Dr.

  Miller’s work provides the blueprints for determining a “figure of merit,” but only

  if given certain variables. Dr. Miller’s work does not, however, define or restrict

  how one of ordinary skill in the art would calculate the variables needed in the

  calculations. Instead, Dr. Miller explicitly acknowledged that the temperature at

  which measurements are taken directly impacts the resulting calculation. (See

  Miller at 9, Table II.) As shown in Dr. Miller’s work, different measurement

  temperatures lead to scenarios where the same capacitor infringes at one

  temperature and does not infringe at another. (See pages 49-51, infra.) This

  complete lack of certainty as to whether a given product falls inside or outside the

  claim scope renders the asserted claims indefinite.

        Overburdening the jury with a lengthy, technical recitation of Dr. Miller’s

  work does not clarify or explain what the inventors intended to cover by their

  claims. The Court need not engage in unnecessary claim construction merely

  because CAP-XX thinks it should.




                                            5
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 17 of 70 PageID #: 586



                                   BACKGROUND

        1. CAP-XX’s Opening Position

        The patents-in-suit disclose an improved charge storage device—namely, a

  supercapacitor with lower impedance and higher power density.1 D.I. 44-1, Exh. A,

  ‘034 patent, 1:11-20.2 As referenced above, the earliest filing date of the patents-

  in-suit is December 5, 1998. Before that time, supercapacitors generally fell into

  two groups: devices for high or low power applications. Id. at 1:48-51. The

  named inventors on the patents-in-suit observed that supercapacitors in the high-

  power group typically used an aqueous electrolyte, which, according to

  conventional wisdom in late 1998, was better suited for high power applications;

  however, the voltage that could be applied across such a device was extremely

  limited. Id. at 1:53-61. Conversely, low-power supercapacitors typically employed

  a non-aqueous electrolyte, which provided a greater voltage window but had

  higher internal impedance. D.I. 44-1, Exh. A, ‘034 patent, 1:51–55, 62–67.

        In response, the named inventors of the patents-in-suit developed
  1
    The term supercapacitor is not limiting, as it encompasses storage devices
  referred to as ultracapacitors, electrochemical capacitors, and electric double layer
  capacitors, among others. D.I. 44-1, Exh. A, ‘034 patent, 1:11-20. The patents-in-
  suit are also not limited to a particular outer-construction of such devices, as it
  discloses cylindrical devices and others in flat packaging, as shown in the ’034
  patent, Figures 1 and 5-10.
  2
    The patents-in-suit have essentially the same specification, so the citations to
  portions of the ’034 patent are also applicable to the ’600 patent. In addition, the
  citations to the patents-in-suit patent include the column number followed by the
  line number; hence, the citation “1:4-7” refers to column 1, lines 4 through 7.

                                            6
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 18 of 70 PageID #: 587



  supercapacitors with the desired high-power characteristics, while reducing various

  resistive components of such devices. Id. at 21:64-22:11; 30:6-66. The

  significance of CAP-XX’s improvements to supercapacitors was

  contemporaneously and independently investigated and reported in a paper titled

  “Pulse Power Performance of Electrochemical EDLCs: Technical Status of Present

  Commercial Devices” written by John Miller, Ph.D., which was presented on or

  about December 8, 1998, after the filing date for the patents-in-suit. D.I. 44-1,

  Exh. C. Dr. Miller reported that he evaluated several different supercapacitors to

  identify the devices having superior pulse power. Id. at p. 4. Five CAP-XX

  supercapacitors were included in the study. Id. at 5. Dr. Miller observed “major

  differences” among the devices, noting that those offering the best pulse power

  performance are “clearly evident.” Id. at p. 11. As shown in Table 1 of Dr.

  Miller’s paper, CAP-XX’s devices achieved the highest gravimetric and

  volumetric pulse power values. Id. at p. 9.

        For high power pulse applications, Dr. Miller recognized the importance of

  determining certain physical characteristics of a supercapacitor at a specific

  frequency.3 In that regard, the figure of merit or FOM reported by Dr. Miller


  3
    CAP-XX submits, as Exhibit A hereto, a tutorial explaining various technical
  terms, like figure of merit, as described in the specification of the patents-in-suit
  and recited in some instances in the asserted claims. With regard to figure of
  merit, the tutorial also explains how it is determined by evaluating the performance
  characteristics and response time of a supercapacitor at a certain frequency, and the

                                            7
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 19 of 70 PageID #: 588



  represents a measure of the power density (i.e., volumetric or gravimetric power

  density) that a supercapacitor can deliver to a circuit at the frequency where its

  impedance reaches a -45 degree phase angle. D.I. 44-1, Exh. A, ‘034 patent,

  16:42-62. In that manner, FOM provides an empirical value for the power density,

  i.e., a physical characteristic of a supercapacitor operating at a certain frequency,

  which allows for a more accurate comparison of the pulse power characteristics of

  such devices.

         The asserted patent claims include details regarding the physical

  characteristics of charge storage devices, including claim limitations related to the

  power density of a charge storage device. For some claims, the power density of

  the device is represented by its figure of merit or FOM, and in other claims, it is

  represented by its power maximum or Pmax. Claims 13 and 34 of the ’034 patent,

  shown below, are examples of asserted claims with the disputed terms shown in

  italics:

         Claim 13. A charge storage device including:

         a charge storage cell including:

               (a) a first electrode having a first layer including a carbon

               having a surface area greater than 400 m2/gram;

               (b) a second electrode having a second layer including a carbon

  significance of figure of merit when comparing the relative power characteristics
  of charge storage devices, like supercapacitors.

                                             8
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 20 of 70 PageID #: 589



              having a surface area greater than 400 m2/gram; and

              (c) a porous separator disposed between the electrodes;

        a sealed package for containing the cell and an organic electrolyte in

              which the cell is immersed, wherein the first and second layers

              are opposed and spaced apart; and

              at least two terminals that extend from the package to allow

                     external electrical connection to the cell, wherein the

                     volumetric FOM (Figure of Merit) of the device is

                     greater than about 1.1 Watts/cm3 and the maximum

                     operating voltage of the cell is less than about 4 Volts.

        Claim 34. A charge storage device including:

        a charge storage cell having:

              (a) a first electrode;

              (b) a second electrode being opposed to and spaced apart from

              the first electrode; and

              (c) a porous separator disposed between the electrodes;

        a sealed package for containing the cell and an electrolyte in which

              the cell is immersed; and

        at least two terminals that extend from the package to allow external

              electrical connection to the cell, wherein the volumetric power



                                           9
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 21 of 70 PageID #: 590



                 maximum of the device is greater than about 35 Watts/cm3 and

                 the maximum operating voltage of the cell is less than about 4

                 Volts.

  D.I. 44-1, Exh. A, ‘034 patent, 31:63-32:14; 33:1-14 (emphasis added).

I.         AGREED-UPON CONSTRUCTIONS

           A.    CAP-XX’s Opening Position

           As shown in the Joint Claim Construction Chart (D.I. 44), the parties have

  not expressly agreed to the construction of any disputed terms.

           B.    Ioxus’s Answering Position

           As CAP-XX’s Opening Brief concedes, “the parties have not expressly

  agreed to the construction of any disputed terms.” (See Section A, directly above.) 4

     II.   WAIVER

           A.    CAP-XX’s Opening Position

           As shown in the Joint Claim Construction Chart (D.I. 44), the parties have

  not expressly agreed to the construction of any disputed terms. CAP-XX proposed


  4
    Despite acknowledging that there are no agreed-upon constructions, CAP-XX
  spends three pages attempting to argue that Ioxus failed to provide constructions
  and, as such, the Court must adopt CAP-XX’s proposals. (Section II.A., p. 10,
  infra.) This is simply not the case. See Bancorp Servs., L.L.C. v. Sun Life Assur.
  Co. of Canada (U.S.), 687 F.3d 1266, 1274 (Fed. Cir. 2012) (“Just as a district
  court may construe the claims in a way that neither party advocates, we may depart
  from the district court and adopt a new construction on appeal.”) (internal citations
  omitted). The Court should reject CAP-XX’s attempt to force its unhelpful
  constructions on the Court and the jury.

                                            10
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 22 of 70 PageID #: 591



  constructions for several terms. Ioxus did not propose any alternative

  constructions. Instead, Ioxus broadly claimed that the claims terms are indefinite.

  See generally, D.I. 44-1, Joint Claim Construction Chart. Under such

  circumstances, Ioxus has waived the right to propose alternative constructions.

  See Leader Techs., Inc. v. Facebook, Inc., 770 F. Supp. 2d 686, 700 (D. Del.

  2011), aff’d, 678 F.3d 1300 (Fed. Cir. 2012) (rejecting Facebook’s attempt to limit

  the Court’s construction “to include limitations that were not proposed by

  Facebook during claim construction.”); Info. Tech. Innovation, LLC v. Motorola,

  Inc., 391 F. Supp. 2d 719, 724 (N.D. Ill. 2005) (holding that, where defendants

  contended terms were indefinite and did not propose alternative constructions,

  “Defendants have waived their right to present alternative constructions of the

  terms.”); see also Ultratec, Inc. v. Sorenson Communs., Inc., No. 14-cv-66-jdp,

  2015 U.S. Dist. LEXIS 121144, at *21 n.2 (W.D. Wis. Sep. 11, 2015)

  (“Defendants did not timely raise this issue in their claim construction contentions,

  and thus the issue is waived.”); Ultimate Combustion Co. v. Fuecotech, Inc., No.

  12-60545-CV, 2013 WL 12091158, at *3 (S.D. Fla. Nov. 4, 2013) (where

  defendants failed to adhere to appropriate claim construction deadlines, they

  “waived any arguments as to the appropriate construction” of claims); Allergan

  Inc. v. Cayman Chem. Co., No. SACV0701316JVSRNBX, 2010 WL 11470342, at

  *4 (C.D. Cal. Jan. 12, 2010) (“Defendants did not advance this construction in the



                                           11
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 23 of 70 PageID #: 592



  Joint Statement and did not notify Plaintiffs of the new construction. This is reason

  enough to reject this extra language.”). The Court may adopt CAP-XX’s proposed

  constructions for the disputed claim terms, and conserve the expense and judicial

  resources required for a claim construction hearing

        “A waiver is an intentional and voluntary relinquishment of a known right.

  U.S. v. Goldberg, 67 F.3d 1092, 1099 (3d Cir. 1995). As with any legal right, a

  party can waive its right to assert a particular claim construction for a term. See,

  e.g., Central Admixture Pharmacy Servs., Inc. v. Advanced Cardiac Solutions,

  P.C., 482 F.3d 1347, 1356 (Fed. Cir. 2007) (affirming district court’s finding of

  waiver when party failed to raise claim construction issue “during the claim

  construction phase”); Constant Compliance, Inc. v. Emerson Process Mgmt. Power

  & Water Solutions, Inc., 598 F. Supp. 2d 842 (N.D. Ill. 2009) (finding defendant

  waived its ability to propose constructions by failing to comply with court order

  requiring simultaneous exchange of claim terms and adopting plaintiff’s proposed

  constructions).

        The Northern District of Illinois’ decision in Constant Compliance is

  particularly instructive. There, the court order required that the parties

  simultaneously exchange proposed terms and constructions. 598 F. Supp. 2d at

  843-44. Like Ioxus, the defendant did not propose constructions and instead only

  argued certain terms were indefinite. Id. The defendant subsequently provided



                                            12
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 24 of 70 PageID #: 593



  proposed constructions two weeks after the exchange deadline. Id. at 844. In

  holding that the defendant had waived its right to propose constructions for terms it

  knew were disputed, the court explained that its order required the simultaneous

  exchange of claim terms “expressly to avoid prejudice to either party” and that, to

  allow the defendant to propose constructions later “would eviscerate the purpose of

  the order by disadvantaging Plaintiff and advancing [defendant].” 598 F. Supp. 2d

  at 845.5 Recognizing that courts have no obligation to undertake the parties’ duty

  to propose constructions (which the defendant had waived), the court then adopted

  the plaintiff’s unchallenged proposed constructions. Id. at 848.

        As in Constant Compliance, this Court should find that Ioxus waived its

  ability to belatedly propose constructions by failing to meet this Court’s deadlines

  for simultaneous exchange of terms and constructions. In light of that waiver,

  CAP-XX’s proposed constructions should be adopted for the purposes of this case.

  See Constant Compliance, 598 F. Supp. 2d at 848; Info. Tech. Innovation, LLC,

  391 F. Supp. 2d at 724 (“The Court adopts ITI’s unchallenged proposed



  5
    Similarly, in Industry Access Inc. v. Core-logic, Inc., Case No. SACV 11-473-
  JLS (FFMx), 2014 WL 12775082, at *7 (C.D. Cal. July 8, 2014), the court refused
  to consider a different construction than what the party had previously proposed
  earlier in the joint claim construction statement, explaining that “[a]lthough both
  constructions are substantively similar, this approach to claim construction
  deprives an opposing party of the opportunity to brief fully a party’s construction.
  It also contravenes the exhaustive claim construction procedures set forth by the
  Court.”

                                           13
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 25 of 70 PageID #: 594



  constructions, without prejudice to defendants’ later argument concerning

  indefiniteness.”).

        B.     Ioxus’s Answering Position

        No corresponding section.6

        C.     CAP-XX’s Reply Position

        Ioxus does not attempt to rebut—or even address—CAP-XX’s argument that

  Ioxus has waived the right to propose alternative constructions. Ioxus merely

  states, inaccurately and in a footnote, that CAP-XX claims the Court “must adopt

  CAP-XX’s proposals,” and that the Court has discretion to reach its own

  constructions. Page 10, n.4, supra (emphasis added). Notwithstanding the fact that

  CAP-XX argued that the Court may (not “must”) accept CAP-XX’s proposed

  constructions due to Ioxus’s failure to timely propose alternative constructions, this

  passing footnote addresses only the Court’s ability to construe new positions not

  suggested by the parties—not Ioxus’s ability to raise new positions after the

  Court’s claim construction deadlines. Ioxus has therefore made a tactical decision

  not to respond to CAP-XX’s waiver argument, and has forfeited any opposition

  thereto.




  6
    As explained below in Section II.D, CAP-XX’s waiver argument does not
  identify any new or alternative constructions that Ioxus is allegedly proposing and,
  as such, is irrelevant and does not merit a response.

                                           14
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 26 of 70 PageID #: 595



        “[A]rguments raised in passing (such as, in a footnote), but not squarely

  argued, are considered waived.” John Wyeth & Bro. Ltd. v. CIGNA Int’l Corp.,

  119 F.3d 1070, 1076 (3d Cir. 1997). Because Ioxus has not submitted any briefing

  to oppose CAP-XX’s waiver argument, Ioxus has conceded its waiver. See

  Grossbaum v. Genesis Genetics Inst., LLC, 489 F. App’x 613, 617 (3d Cir. 2012)

  (holding that a party’s “tactical choice not to respond to Genesis’s argument” was

  “unwise” and constituted waiver); Idenix Pharm. LLC v. Gilead Scis., Inc., 271 F.

  Supp. 3d 694, 698 (D. Del. 2017) (holding that a “cursory reference in a footnote

  in its brief … is inadequate to put the issue before the Court”); Robocast, Inc. v.

  Apple Inc., No. CV 11-235-RGA, 2014 WL 2622233, at *1 (D. Del. June 11,

  2014) (“arguments raised in footnotes are not preserved.”) (citation omitted).

        Ioxus does not actually dispute the majority of CAP-XX’s proposed

  constructions; it simply does not want the Court to restrict Ioxus’s ability to shift

  positions regarding its noninfringement and invalidity contentions. Ioxus

  acknowledges that, but for its premature indefiniteness positions, “the parties do

  not dispute very much about what the terms mean.” Page 3, supra. Ioxus admits

  that CAP-XX’s proposed constructions for “volumetric figure of merit,”

  “gravimetric figure or merit,” “figure of merit,” “gravimetric power maximum,”

  “volumetric power maximum,” “maximum operating voltage” accurately define

  those terms. Because Ioxus has failed to propose any alternative constructions



                                            15
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 27 of 70 PageID #: 596



  (and has waived the right to do so), there is no genuine dispute as to the

  construction of these terms.

        D.      Ioxus’s Sur-Reply Position

        CAP-XX repeatedly asserts that Ioxus waived its rights to propose new

  constructions at this point in time. (See Pages 10-14, 14-15, 21, 25, 29.) Yet CAP-

  XX does not identify any “new” or “alternative” constructions that Ioxus is

  allegedly proposing. Nor does CAP-XX identify how it has been allegedly

  wronged or harmed by Ioxus’s non-existent alternative constructions. In short,

  CAP-XX’s waiver argument is wholly irrelevant and unnecessary and, as such,

  should be ignored.

 III.   DISPUTED CONSTRUCTIONS

        A.      “volumetric figure of merit” / “gravimetric figure of merit” /
                “figure of merit”

  Claim                                                                 Defendant’s
                 Plaintiff’s Construction
  Term                                                                  Construction
  gravimetric    The gravimetric figure of merit for a storage          Indefinite
  figure of      device is determined by identifying the
  merit          frequency f0 at which the impedance of that
                 device reaches a −45° phase angle. The
                 reciprocal of f0 then provides a characteristic
                 response time T0 for the storage device. The
                 value of the imaginary part of the impedance Z″
                 at f0 is used to calculate the energy E0 as follows:
                 E0 = ½CV2, where C = -1/(2πf0Z″) and V is the
                 rated voltage of the device. The gravimetric
                 figure of merit is then calculated as follows:
                 gravimetric FOM = E0/(mT0), where m is the


                                            16
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 28 of 70 PageID #: 597




                mass of the storage device.
  volumetric    Same as above, except volumetric FOM =                Indefinite
  figure of     E0/(vT0), where v is the volume of the storage
  merit         device.
             1.     CAP-XX’s Opening Position

        The claim terms “gravimetric figure of merit” and “volumetric figure of

  merit” are technical terms for characterizing the power density of a charge storage

  device at a certain frequency, as discussed above. CAP-XX’s proposed

  construction is based on, and essentially the same as, the specification of the

  patents-in-suit, which explains how to determine the gravimetric and volumetric

  FOM of a charge storage device. See D.I. 44-1, Exh. A, ‘034 patent, 16:43-17:7.

  It is also consistent with the description for calculating gravimetric and volumetric

  figure of merit set forth in the above-discussed article by Dr. Miller, which is

  incorporated by reference into the specification of the patents in suit. See, D.I. 44-

  1, Exh. C, Dr. Miller Article, pp. 4-4; D.I. 44-1, Exh. A, ‘034 patent, 16:63-17:3.

        Ioxus did not propose an alternative construction for this term, and it has not

  disputed any particular aspect of CAP-XX’s proposed construction; rather, it

  baldly argues that the terms “gravimetric figure of merit” and “volumetric figure of

  merit” are indefinite. D.I. 44-1, Joint Claim Construction Chart, pp. 1-3.

        Given the support for CAP-XX’s proposed construction in the specification

  of the patents-in-suit and Dr. Miller’s article incorporated therein, and the absence




                                            17
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 29 of 70 PageID #: 598



  of any counterproposal by Ioxus, CAP-XX urges that this Court adopt its proposed

  constructions for the above terms.

               2.     Ioxus’s Answering Position

        It is undisputed that Dr. John Miller—and not the inventors of the patents-in-

  suit—coined the phrase “figure of merit” as a new means of measuring the pulse

  power performance capabilities of EDLCs. (D.I. 44-1, Joint Claim Construction

  Chart, Ex. C, (“Miller”) at Abstract, 4-5.) Prior to Dr. Miller’s invention, this

  phrase held no meaning within the EDLC community—engineers looking to

  compare power performance relied on other methods of measurement. (See id. at

  4.) In response to the shortcomings of these measurements, Dr. Miller developed

  and defined his “figure of merit” formula. (See id. at 4-5.)

        As explained in Ioxus’s Motion for Judgment on the Pleadings, the patents-

  in-suit traded off of Dr. Miller’s hard work and merely claim EDLCs within certain

  figure of merit ranges. (See D.I. 34 at 1-2, 3-5, 9-13.) Indeed, the patents-in-suit—

  after providing the formula for calculating figure of merit—acknowledge that it

  was Dr. Miller, not CAP-XX, who invented the new form of measurement. (’034

  patent at 16:44-17:7.) The patents-in-suit go so far as to incorporate Dr. Miller’s

  work by reference. (’034 patent at 17:1-3.) As such, Dr. Miller’s article is

  considered part of the intrinsic record. See, e.g., Cook Biotech Inc. v. ACell, Inc.,

  460 F.3d 1365, 1376 (Fed. Cir. 2006) (citing Adv. Display Sys., Inc. v. Kent State



                                            18
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 30 of 70 PageID #: 599



  Univ., 212 F.3d 1272, 1282 (Fed. Cir. 2000)). And one of ordinary skill in the art

  would know to look to Dr. Miller’s article to understand the meaning of the term

  “figure of merit” and the formulas necessary to calculate it. Id. at 1375-1378

  (analyzing disclosures of incorporated reference for purposes of claim

  construction).7

        Claim construction “is not an obligatory exercise in redundancy.” U.S.

  Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997). Proper claim

  constructions assist the jury in understanding technical terms and do not further

  complicate the process by introducing unnecessary complexity. See e.g., Control

  Resources, Inc. v. Delta Elecs., Inc., 133 F.Supp.2d 121, 127 (D. Mass. 2001) (“In

  the end, claim construction must result in a phraseology that can be taught to a jury

  of lay people. . . The claims must be translated into plain English so that a jury will

  understand.”); Apple Inc. v. Motorola, Inc., No. 1:11-cv-08540, 2012 WL 8123793

  (N.D. Ill. Mar. 12, 2012) (Posner, J. by designation) (ordering claim constructions

  in “ordinary English intelligible to persons having no scientific or technical

  background.”). CAP-XX’s proposal ignores these basic precepts of claim



  7
    The fact that Dr. Miller provided a formula explaining how certain variables can
  be used to calculate a figure of merit does not save this term from indefiniteness.
  As discussed in Section IV.2, below, the variables used by Dr. Miller’s formula
  can vary depending on how they are measured. Because neither Dr. Miller nor
  CAP-XX’s proposed construction sheds any light on how these measurements are
  to be taken, the claim terms are indefinite.

                                            19
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 31 of 70 PageID #: 600



  construction and turns a four-word phrase into a 110-word screed to express

  essentially the same concept.

        Ioxus does not argue that CAP-XX’s construction is an inaccurate summary

  of Dr. Miller’s work. The construction is, however, neither necessary nor helpful.

  One of ordinary skill in the art would understand that a storage device’s figure of

  merit could be calculated, if in possession of all relevant variables, using the

  formulas disclosed in Dr. Miller’s article. Merely rephrasing these calculations in a

  way that no lay person would be able to decipher does not serve the purpose of

  claim construction.

        Because one of ordinary skill in the art—taking into account the disclosures

  of the patents-in-suit—would know that “figure of merit” could be calculated using

  Dr. Miller’s formulas, merely restating those formulas in the proposed construction

  amounts to nothing more than an obligatory exercise in redundancy. The Court

  should reject CAP-XX’s confusing construction and instead find that no

  construction is necessary for these terms.

               3.       CAP-XX’s Reply Position

        As stated in its Opening Brief, CAP-XX’s proposed construction for

  “gravimetric figure of merit” and “volumetric figure of merit” is supported by the

  specification of the patents-in-suit and Dr. Miller’s article, which was incorporated

  by reference into the specification. Page 17, supra. Ioxus concedes that CAP-



                                            20
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 32 of 70 PageID #: 601



  XX’s proposed construction is accurate. See page 20, supra (“Ioxus does not argue

  that CAP-XX’s construction is an inaccurate summary of Dr. Miller’s work.”).

  Ioxus does not propose an alternative construction, but argues that no construction

  is necessary because “one of ordinary skill in the art would know to look to Dr.

  Miller’s article to understand the meaning of the term ‘figure of merit’ and the

  formulas necessary to calculate it.”8 Pages 18-19, supra. As noted in CAP-XX’s

  Opening Brief, Ioxus did not propose any construction for these claim terms,

  including that no construction was needed and that a plain and ordinary meaning

  should apply. Ioxus exclusively argued that these claim terms were indefinite and

  could not be construed. See Joint Claim Construction Chart, D.I. 44. Ioxus has

  therefore waived the right to raise untimely positions in its Answering Brief.

                     a.     Ioxus Attempts to Delegate Claim Construction to the
                            Jury.

        Notwithstanding its waiver, Ioxus’s position runs afoul of fundamental claim

  construction principles. The crux of Ioxus’s argument is that construing technical

  terms would be too confusing for the jury and that the Court should not “bog the

  8
    Ioxus’s argument that the patents-in-suit are indefinite because they “fail to
  adequately specify the means for measuring certain of these variables,” page 50,
  infra, is belied by its argument that no construction is needed because ordinary
  artisans would know to look to Dr. Miller’s article “to understand the meaning of
  the term ‘figure of merit’ and the formulas necessary to calculate it.” Pages 18-19,
  supra. Persons of ordinary skill in the art reading the patents-in-suit would
  understand that the FOM determinations for the devices recited in the asserted
  patent claims are to be conducted at ambient temperature—just like all seventeen
  devices tested in Dr. Miller’s article.

                                           21
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 33 of 70 PageID #: 602



  jury down in technical minutiae” and “let the patents speak for themselves.” Page

  3, supra. In so doing, Ioxus improperly delegates the task of claim construction to

  the jury.

        Claim construction is a matter of law “exclusively within the province of the

  court.” Markman v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996).

  Although Ioxus argues that claim construction must “take[] complex, technical

  terms and concepts and replace[] them with words and phrasing a layman might

  use and understand” (page 3, supra.), this glosses over the primary purpose of

  claim construction—to “determin[e] the meaning and scope of the patent claims

  asserted to be infringed.” Markman v. Westview Instruments, Inc., 52 F.3d 967,

  976 (Fed. Cir. 1995) (en banc). While a claim construction order will dictate how

  the court will instruct the jury regarding a claim’s scope, see O2 Micro Int’l Ltd. v.

  Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351, 1359 (Fed. Cir. 2008), the

  ordinary meaning of a claim term is not “the meaning of the term in the abstract.”

  Phillips v. AWH Corp., 415 F.3d 1303, 1321 (Fed. Cir. 2005) (en banc). Nor is it

  the meaning to a reasonable juror. Instead, “the ‘ordinary meaning’ of a claim

  term is its meaning to the ordinary artisan after reading the entire patent”—i.e.,

  “the meaning that the term would have to a person of ordinary skill in the art in

  question at the time of the invention[.]” Id. at 1312-13, 1321 (citations and internal

  quotation marks omitted).



                                            22
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 34 of 70 PageID #: 603



        The Federal Circuit recognizes that terms used in technical, complex patents

  may not always lend itself to layperson construction. See id. at 1314

  (acknowledging that, “[i]n some cases, the ordinary meaning of claim language as

  understood by a person of skill in the art may be readily apparent even to lay

  judges”) (emphasis added). But that does not mean such terms cannot be

  construed. Courts frequently construe complex terms in chemical and

  pharmaceutical patents that cannot be easily translated into plain English.9

        Ioxus’s position—construe nothing—is tantamount to asking the Court to

  abandon its duty to determine the scope of the asserted claims and leave it to the

  jury. But when the parties raise an actual dispute regarding the proper scope of the

  claims, the court, not the jury, must resolve that dispute. O2 Micro Int’l Ltd., 521
  9
    See e.g. Merck & Co., Inc. v. Teva Pharm. USA, Inc., 288 F. Supp. 2d 601 (D.
  Del. 2003) (construing “about 70/35 mg” to mean “the equivalent of 70/35 mg of
  alendronic acid when taking into account molecular weight variances for its
  derivatives that carry accessories.”); Pipe Liners, Inc. v. Pipelining Prod., Inc., No.
  CIV. A. 98-164(SLR), 1999 WL 1011974, at *9 (D. Del. Oct. 22, 1999), judgment
  entered, No. CIV.A. 98-164(SLR), 1999 WL 34984249 (D. Del. Nov. 15, 1999)
  (construing “shape memory activation temperature” to mean “the crystallization
  point of a given thermoplastic, calculated according to the following formula: Tc ≃
  (Tm + Tg)/2 where Tc is the crystallization temperature, Tm is the melting
  temperature and Tg is the glass transition temperature.”); Dade Behring Marburg
  GmbH v. Biosite Diagnostics, Inc., No. CIV. A. 97-501 MMS, 1998 WL 552962,
  at *9 (D. Del. July 24, 1998) (construing “immunosorbing zone comprising mip
  non-diffusively bound to at least a portion of a bibulous support serving as an inlet
  port for liquids into said device” as “covering an immunoassay method where the
  test solution must enter the immunosorbing zone before proceeding to the liquid
  absorbing zone, but not all of the solution must necessarily come into contact with
  mips while in the immunosorbing zone.”).



                                            23
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 35 of 70 PageID #: 604



  F.3d at 1360. “A determination that a claim term ‘needs no construction’ or has

  the ‘plain and ordinary meaning’ may be inadequate when a term has more than

  one ‘ordinary’ meaning or when reliance on a term’s ‘ordinary’ meaning does not

  resolve the parties’ dispute.” Id. at 1361. To do as Ioxus suggests here would be

  clear legal error. See Eon Corp. IP Holdings v. Silver Spring Networks, 815 F.3d

  1314, 1319 (Fed. Cir. 2016) (“By determining only that the terms should be given

  their plain and ordinary meaning, the court left this question of claim scope

  unanswered, leaving it for the jury to decide. This was legal error.”).

        Claim construction at this point in the case is designed specifically to

  “require parties to crystallize their theories of the case early in the litigation” so as

  to “prevent the ‘shifting sands’ approach to claim construction.” See O2 Micro

  Int’l Ltd., 467 F.3d at 1364. Allowing the terms to remain open to interpretation,

  as Ioxus asks the Court to do by refusing to construe anything, allows Ioxus to shift

  to new meanings or positions to avoid summary judgment on its noninfringement

  or invalidity contentions. CAP-XX respectfully submits that construction of the

  disputed terms is necessary so that the parties can complete discovery and adhere

  to their theories based on this Court’s construction of the disputed claims, which

  should provide more clarity when the parties file their respective motions for

  summary judgment at the close of discovery.




                                             24
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 36 of 70 PageID #: 605



                     b.     CAP-XX’s Constructions Are Supported By the
                            Specification.

        Ioxus’s assertion that no construction is needed should be rejected, not

  simply because Ioxus waived the right to propose an alternative construction but

  also because the claim term “figure of merit” was not known in the art prior to

  December 6, 1998, so there was no plain and ordinary meaning for that term at

  that time. That term became known later through the publication of the Miller

  article discussed above, a version of which was incorporated into the

  specification of the ’034 Patent. ’034 Pat., 16:62-17:3.

        Accordingly, the Court may adopt CAP-XX’s proposed constructions, which

  Ioxus concedes are accurate and supported by the specification. Ioxus ignores that

  claim construction can depart from “plain and ordinary meaning” when a patentee

  sets out a definition and acts as his own lexicographer. Golden Bridge Tech., Inc. v.

  Apple Inc., 758 F.3d 1362, 1365 (Fed. Cir. 2014) (quoting Thorner v. Sony

  Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012)). “To act as its

  own lexicographer, a patentee must ‘clearly set forth a definition of the disputed

  claim term’ other than its plain and ordinary meaning.” Thorner, 669 F.3d at 1365-

  66 (quoting CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir.

  2002)). By defining “gravimetric figure of merit” and “volumetric figure of merit”

  in the specification, CAP-XX “‘clearly express[ed] an intent’ to redefine the term.”




                                           25
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 37 of 70 PageID #: 606



  Id. at 1366 (quoting Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d

  1379, 1381 (Fed. Cir. 2008)).

        Here, “Figure of Merit” was not a term of art known with respect to

  supercapacitors prior to the effective filing date for the ’034 Patent. The ‘034

  Patent explains how to determine the Figure of Merit of a device. CAP-XX’s

  written description of the invention is therefore relevant and controlling insofar as

  it provides clear lexicography for these terms. Id.

               4.    Ioxus’s Sur-Reply Position

        CAP-XX’s reply brief again asserts that the Court “must” construe these

  terms and that anything short of adopting CAP-XX’s positions would be

  “tantamount to asking the Court to abandon its duty…and leave it to the jury.”

  (Page 23, supra.) This is simply not the law.

        It is absolutely within the Court’s power to decline to construe a claim term

  where there is no actual dispute about a term’s meaning. O2 Micro Int’l Ltd. v.

  Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (recognizing

  that “district courts are not (and should not be) required to construe every

  limitation present in a patent’s asserted claims” but only ”[w]hen the parties

  present a fundamental dispute regarding the scope of a claim term”). The

  fundamental dispute that the parties have in this case is whether or not these

  “figure of merit” terms are indefinite. Both parties agree that Dr. Miller—and not



                                           26
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 38 of 70 PageID #: 607



  the inventors—invented “figure of merit” and defined the formula necessary to

  calculate a “figure of merit” in his article on the topic. (See pages 28-29, infra

  (citing Miller).) But because Dr. Miller left open the question of how to determine

  certain key variables necessary to that calculation, the parties dispute

  indefiniteness. Because the Court does not wish to hear indefiniteness arguments at

  this stage, there is no present dispute about the construction for the Court to

  resolve.10

        Contrary to CAP-XX’s insinuations, Ioxus is not “asking the Court to

  abandon its duty” or attempting to “shift to new meanings or positions to avoid

  summary judgment.” (Page 24, supra.) Rather, Ioxus is seeking to prevent the

  Court from engaging in an unnecessary “obligatory exercise in redundancy” by

  restating the whole of Dr. Miller’s work in the language of the claims. See U.S.

  Surgical, 103 F.3d at 1568 (“The Markman decisions do not hold that the trial

  judge must repeat or restate every claim term in order to comply with the ruling

  that claim construction is for the court.”)




  10
    Ioxus will seek leave to file early summary judgment as appropriate, pursuant to
  the Court’s Scheduling Order. (D.I. 30.)

                                            27
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 39 of 70 PageID #: 608



        B.      “gravimetric power maximum” / “volumetric power maximum”

  Claim                                                         Defendant’s
                     Plaintiff’s Construction
  Term                                                          Construction
  gravimetric        Maximum power or Pmax for a storage        Indefinite
  power              device is calculated with the formula: P
  maximum            max = V2/4R, where V is the maximum
                     operating voltage of the capacitor and R
                     is the resistance determined from the
                     simple RC model of the storage device.

                     The gravimetric power maximum is then
                     determined by dividing Pmax by the
                     mass of the storage device.

  volumetric         Same as above to determine Pmax, then      Indefinite
  power              the volumetric power maximum is
  maximum            determined by dividing Pmax by the
                     volume of the storage device.


                1.       CAP-XX’s Opening Position

        The claim terms “gravimetric power maximum” and “volumetric power

  maximum” are technical terms for characterizing the power density of a charge

  storage device. CAP-XX’s proposed construction is based on, and essentially the

  same as, the specification of the patents-in-suit, which explains how to determine

  the gravimetric and volumetric power maximum of a charge storage device. See

  D.I. 44-1, Exh. A, ‘034 patent, 22:46-54; 26:20-36.

        Ioxus did not propose an alternative construction for this term, and it has not

  disputed any particular aspect of CAP-XX’s proposed construction; rather, it



                                                28
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 40 of 70 PageID #: 609



  baldly argues that these terms are indefinite. See D.I. 44-1, Joint Claim

  Construction Chart, pp. 6-7.

        Given the support for CAP-XX’s proposed construction in the specification

  of the patents-in-suit, and the absence of any counterproposal by Ioxus, CAP-XX

  urges that this Court adopt its proposed constructions for the above terms.

               2.    Ioxus’s Answering Position

        As they did with the “figure of merit” terms, CAP-XX proffers an

  unnecessarily long and complex construction for gravimetric and volumetric power

  maximum. (Page 28, supra.)

        Again, Ioxus does not contend that the recitation of the formulas underlying

  these terms is inaccurate, merely that it is unnecessary—because one of ordinary

  skill in the art understands the meaning of the term and that it could be

  calculated—and unhelpful—because it is more likely than not to confuse the jury

  with unnecessary verbiage and calculations.

        As such, Ioxus proposes that, to the extent the Court deems this term is not

  indefinite, no construction is necessary.

               3.    CAP-XX’s Reply Position

        CAP-XX incorporates herein its discussion above that Ioxus has waived the

  right to propose alternative constructions (including that no construction is

  needed), and that Ioxus’s position improperly urges the Court to punt construction



                                              29
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 41 of 70 PageID #: 610



  of complex, technical terms to the jury. Again, Ioxus concedes that CAP-XX’s

  proposed construction is accurate and does not propose an alternative construction.

  See page 20, supra (“Ioxus does not argue that CAP-XX’s construction is an

  inaccurate summary of Dr. Miller’s work.”). Ioxus does not dispute that CAP-

  XX’s proposed construction is supported by the intrinsic record. See generally id.

  There is therefore no reason not to adopt CAP-XX’s proposed construction.

               4.        Ioxus’s Sur-Reply Position

        For substantially the same reasons as discussed regarding “figure of merit,”

  and to the extent the Court does not find this term indefinite, Ioxus does not

  believe a construction of this term is necessary. (See supra, Section III.A.)

        C.     “Maximum Operating Voltage”

  Claim Term        Plaintiff’s Construction          Defendant’s Construction
  “maximum          No construction necessary as      Indefinite
  operating         plain and ordinary meaning
  voltage”          applies.

                    Alternatively, the voltage at
                    which the storage device is
                    designed to operate under
                    normal conditions.


               1.       CAP-XX’s Opening Position

        The term “maximum operating voltage” is a commonly employed term of art

  in the field of charge storage devices, and typically refers to the “rated voltage” of



                                              30
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 42 of 70 PageID #: 611



  such devices. Hence, its plain and ordinary meaning should be applied, and no

  construction is required. By way of example, a technical dictionary for electronics,

  published in 1999, provides the following definitions for “rated voltage”:

           rated voltage – 1. The voltage at which a device or

           component is designed to operate under normal conditions.

           2. The maximum voltage at which an electric component

           can operate for extended periods without undue degradation

           or safety hazard.

  See, Exhibit B hereto, Rudolf F. Graf, The Modern Dictionary of Electronics,

  Seventh Edition (1999).

        Similarly, the patents-in-suit provide:

              In a supercapacitor with symmetrical carbon based

              electrodes, the voltage is equally distributed across both

              electrodes. During operation, the maximum capacitor

              voltage is limited by the breakdown voltage of the

              weakest electrode. A higher operating voltage can be

              achieved by tailoring the capacitance of each electrode to

              fully utilise the available voltage window. This is

              conveniently achieved by using different carbon loadings

              on each electrode.



                                           31
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 43 of 70 PageID #: 612



  See D.I. 44-1, Exh. A, ‘034 patent, 22:46-54. Consistent with the above-referenced

  definition, the patents-in-suit explain that the maximum operating voltage for a

  supercapacitor is the voltage at which the capacitor will operate without breaking

  down the weakest electrode.

        In addition, the patents-in-suit elsewhere use the terms “maximum operating

  voltage” and “rated voltage,” synonymously. As referenced above, the figure of

  merit for a charge storage device is determined, in part, using voltage V, which

  refers to the rated voltage of a device. See D.I. 44-1, Exh. A, ‘034 patent, 16:55-

  59. Elsewhere in the specification, the patents-in-suit provide that Pmax is

  calculated with voltage V, where V is the maximum operating voltage. Id. at

  22:37-40; 26:20-37. The Pmax and FOM values for several devices are reported in

  tables shown in Figures 17 and 20 of the ’034 patent. See D.I. 44-1, Exh. A, ‘034

  patent. Those tables include a column for the rated voltage of the devices listed

  therein. Id. The same rated voltage for each of those devices was used to calculate

  the FOM and Pmax values reported in that table.

        Again, Ioxus did not propose an alternative construction for this term, and it

  has not disputed any particular aspect of CAP-XX’s proposed construction; rather,

  it baldly argues that the term is indefinite. See D.I. 44-1, Joint Claim Construction

  Chart, p. 8.




                                           32
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 44 of 70 PageID #: 613



         Given the support for CAP-XX’s proposed construction in the specification

  of the patents-in-suit and referenced extrinsic evidence, and the absence of any

  counterproposal by Ioxus, CAP-XX urges that this Court adopt its proposed

  constructions for this term.

                2.    Ioxus’s Answering Position

         CAP-XX proposes that no construction is necessary for this term and that

  the plain and ordinary meaning applies. (Page 30, supra.) To the extent that the

  Court determines this phrase is not indefinite, Ioxus agrees that no construction is

  necessary.

                3.    CAP-XX’s Reply Position

         Throughout the entire claim construction process, Ioxus opposed CAP-XX’s

  proposed constructions for each of the terms listed in the Joint Claim Construction

  Chart. D.I. 44. As a consequence, CAP-XX was obliged to spend substantial time,

  money and effort to address these terms in its Opening Brief. Ioxus, by way of its

  answering brief and without providing any prior notice to CAP-XX, declares, for

  the first time, that it agrees with CAP-XX that “maximum operating voltage”

  requires no construction and that the plain and ordinary meaning applies. Page 33,

  supra. Because Ioxus concedes that indefiniteness is premature and declined to

  raise it at this time, see page 49, infra, there is no dispute as to the construction of

  this term..



                                             33
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 45 of 70 PageID #: 614



                 4.      Ioxus’s Sur-Reply Position

        CAP-XX argues “there is no dispute” that the term “maximum operating

  voltage” does not require construction. (Page 33, supra.) Although Ioxus does not

  dispute that no construction is required for this term, Ioxus does dispute whether or

  not this term—like many of the other terms at issue—is sufficiently definite.

  (Pages 49-51, infra.) To the extent the Court does not wish to address

  indefiniteness at this juncture, Ioxus agrees with CAP-XX that the Court need not

  address or construe “maximum operating voltage.”.

        D.       “greater than about 3.2 Watts/cm3” / “range of about 3.2
                 Watts/cm3 to 4 Watts/cm3”

  Claim Term          Plaintiff’s Construction        Defendant’s Construction
  greater than        No construction necessary as    Indefinite
  about 3.2           plain and ordinary meaning      Alternatively, greater than 3
  Watts/cm3           applies.                        Watts/cm3

                      Alternatively, greater than
                      approximately 3.2 Watts/cm3.
  range of            No construction necessary as    Indefinite
  about 3.2           plain and ordinary meaning      Alternatively, between 3 and 4
  watts/cm3 to        applies.                        Watts/cm3
  4 watts/cm3
                    Alternatively, range of
                    approximately 3.2 Watts/cm3 to
                    4 Watts/cm3.
                 1.     CAP-XX’s Opening Position

                         a.     “greater than about 3.2 Watts/cm3”
        CAP-XX incorporates herein its discussion below regarding the word

  “about,” and, for the same reasons, urges this Court either find that the above claim


                                              34
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 46 of 70 PageID #: 615



  term does not require construction or, alternatively, that this Court adopt the

  construction proposed by CAP-XX substituting the word “approximately” for the

  word “about.”. The above claim element appears in claim 1 of the ’034 patent and

  refers to the volumetric FOM of a charge storage device. As explained in the

  tutorial, submitted as Exhibit A hereto, the process for determining the FOM of a

  device requires the operation of the device to measure its impedance at varying

  frequencies. The results may be represented in a plot or graph to identify the

  frequency where the phase angle is -45°. The claim term “about” in this context

  acknowledges that there is some margin of error in determining the FOM of a

  charge storage device.

        CAP-XX objects to Ioxus’s proposed construction because Ioxus offered no

  support, intrinsic or otherwise, for its proposed construction that reduces the claim

  limitation of “about 3.2 Watts/cm3” to “3 Watts/cm3.” Ioxus appears to select that

  latter number arbitrarily, presumably to support an invalidity argument.

        CAP-XX urges that this Court adopt its proposed construction, which is

  based on the plain meaning of the claim term “about” and is consistent with the

  method for determining the FOM of an accused device.

                     b.     “range of about 3.2 Watts/cm3 to 4 Watts/cm3”
        CAP-XX incorporates herein its discussion in the above and below two

  sections regarding the word “about,” as used in various claim terms, including



                                            35
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 47 of 70 PageID #: 616



  those related to the volumetric FOM of a charge storage device. For the same

  reasons, it urges this Court either find that the above claim term does not require

  construction or, alternatively, that this Court adopt the construction proposed by

  CAP-XX substituting the word “approximately” for the word “about.” As in the

  previous section, the above claim element refers to the volumetric FOM of a

  charge storage device, and the use of the word “about” in this context is consistent

  with the method of determining the FOM of such device, as discussed above.

        As in the prior section, CAP-XX objects to Ioxus’s proposed construction

  because Ioxus offered no support, intrinsic or otherwise, for its proposed

  construction that reduces the claim limitation of “about 3.2 Watts/cm3” to “3

  Watts/cm3”. Ioxus appears to select that latter number arbitrarily, presumably to

  support an invalidity argument.

        CAP-XX urges that this Court adopt its proposed construction, which is

  based on the plain meaning of the claim term “about” and is consistent with the

  method for determining the FOM of an accused device.

               2.    Ioxus’s Answering Position
        It is well understood that other claims, and especially related claims, may

  provide context that is useful in determining the true scope of a given claim.

  Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc) (“Other

  claims of the patent in question, both asserted and unasserted, can also be valuable



                                           36
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 48 of 70 PageID #: 617



  sources of enlightenment as to the meaning of a claim term.”) (citing Vitronics

  Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)). These phrases,

  which relate to a desired range for a charge device’s gravimetric figure of merit,

  are found in independent claim 1 and dependent claim 4 of the ’034 patent. (’034

  patent, claims 1, 4.) The surrounding claims—claims 5, 6, 7, and 8—also discuss

  the gravimetric figure of merit. (’034 patent, claim 5, 6, 7, 8.) Each of these

  additional claims refers to gravimetric figure of merit in terms of whole numbers.

  (Id.) Setting aside the indefiniteness inherent in CAP-XX’s use of the term

  “about,” the most natural reading of claims 1 and 4 in the entire context of the

  patents-in-suit is a reading which aligns claims 1 and 4 with the remainder of the

  related claims.

        As such, to the extent the Court deems that the use of “about” does not

  render these (and other) claims indefinite, the Court should construe these terms

  consistent with the remaining related claims to mean “greater than 3 Watts/cm3”

  and “range of 3 Watts/cm3 to 4 Watts/cm3.”

               3.     CAP-XX’s Reply Position
        Ioxus arbitrarily construes the claim terms “greater than about 3.2

  Watts/cm3” and “range of about 3.2 Watts/cm3 to 4 Watts/cm3” to mean “greater

  than 3 Watts/cm3” and “between 3 and 4 Watts/cm3,” respectively. Ioxus’s

  Answering Brief provides no further support for its arbitrary constructions of the



                                            37
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 49 of 70 PageID #: 618



  numerical ranges in these claim terms other than the naked positions set forth in

  the Joint Claim Construction Chart. See D.I. 44 (wherein CAP-XX provided

  citations to the intrinsic record to support its proposed constructions and Ioxus did

  not).

          Citing to Phillips, 415 F.3d at 1314, Ioxus argues that, because dependent

  claims 5-8 state a numerical range in whole numbers, then claims 1 and 4 must be

  read to recite only whole numbers as well.11 Ioxus’s reliance on Phillips is

  misplaced. CAP-XX does not dispute that other patent claims can shed light on the

  meaning of a disputed claim term. However, Phillips referred to the use of the

  same term in multiple claims. See Id. (“Because claim terms are normally used

  consistently throughout the patent, the usage of a term in one claim can often

  illuminate the meaning of the same term in other claims.”) (emphasis added).

  Dependent claims 5-8 contain different numerical ranges and thus are not “the

  same term.” In arguing for “consistency,” Ioxus selectively ignores those parts of

  the specification and other claims in the ’034 Patent that express a given

  volumetric figure of merit in decimal form. See e.g. ’034 Patent, 3:44, 4:24

  (referring to volumetric FOM greater than about 3.2 Watts/cm3); id. 4:3 (referring

  to volumetric FOM greater than about 1.1 Watts/cm3); id. claim 13 (reciting a
  11
     Ioxus states that these terms (and dependent claims 5, 6, 7, and 8) relate to the
  desired range for a charge device’s gravimetric figure of merit. Pages 36-37,
  supra. This is incorrect. These claims pertain to the charge device’s volumetric
  figure of merit. See ’034 Pat. cls. 1, 4-8.

                                            38
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 50 of 70 PageID #: 619



  device having volumetric FOM greater than about 1.1 Watts/cm3).

        Ioxus also fails to provide any support or rationale for the deletion of the

  word “about” other than its deferred indefiniteness argument.12 As noted by other

  courts,

        It would take a clear and explicit disclaimer or redefinition to justify
        construing the term “about,” a word of approximation, to mean
        “precisely,” a word that by definition admits of no approximation at
        all. The effect would be to use claim construction to define a term as
        meaning its own antonym, which would be an exceptional result.

  Allergan, Inc. v. Teva Pharm. USA, Inc., No. 2:15-CV-1455-WCB, 2016 WL

  7210837, at *12 (E.D. Tex. Dec. 13, 2016) (citing Merck & Co., 395 F.3d at 1370

  (intrinsic evidence “fails to redefine ‘about’ to mean ‘exactly’ in clear enough

  terms to justify such a counterintuitive definition of ‘about.’); Glycobiosciences,

  Inc. v. Innocutis Holdings, LLC, 146 F. Supp. 3d 221, 235 (D.D.C. 2015) (“[T]he

  entire point of using a word like ‘about’ is that it eschews precision; if the

  patentees intended to claim a precise weight range, they would have specified that

  precise weight range.”))

               4.     Ioxus’s Sur-Reply Position
        CAP-XX agrees that “other patent claims can shed light on the meaning of a

  disputed claim term.” (Page 38, supra (discussing Phillips v. AWH Corp., 415 F.3d

  1303, 1314 (Fed. Cir. 2005) (en banc)).) CAP-XX also agrees that the disputed

  12
    Ioxus’s “consistency” argument does not apply Ioxus’s arbitrary deletion, as
  dependent claims 5-8 each contain the word “about.”

                                            39
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 51 of 70 PageID #: 620



  terms relate to a given volumetric figure of merit in numerous asserted claims. (Id.,

  n.10.) Yet, because the “numerical ranges” describing the figure of merit are

  different, CAP-XX argues that they are not “the same term.” (Id.) This argument

  splits too fine a hair by ignoring that the “same term” at issue here is the

  description of a numerical range of volumetric figure of merit (i.e. “wherein the

  volumetric FOM is in the range of about [X] Watts/cm3 to [Y] Watts/cm3”), not

  the numbers themselves. By defining the ranges by whole numbers (see, e.g., ’034

  Patent, claims 5-8), the inventors shed light on how the desired range of volumetric

  figure of merit should be defined.

          To the extent the Court deems that the use of “about” does not render these

  claims indefinite, the Court should construe claims 1 and 4 of the ’034 patent

  consistently with the remaining related claims to mean “greater than 3 Watts/cm3”

  and “range of 3 Watts/cm3 to 4 Watts/cm3.”

          E.    “about”

                                                               Defendant’s
  Claim Term Plaintiff’s Construction
                                                               Construction
  about           No construction necessary as plain and       Indefinite
                  ordinary meaning applies.

                  Alternatively, approximately.




                                            40
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 52 of 70 PageID #: 621




                                                               Defendant’s
  Claim Term Plaintiff’s Construction
                                                               Construction
  greater than        No construction necessary as plain and   Indefinite
  about               ordinary meaning applies.

                      Alternatively, greater than
                      approximately.



                 1.       CAP-XX’s Opening Position

        The word “about” does not require construction as it is not a technical term

  of art, and it is used in its ordinary manner in the claims of the patent-in-suit. See

  Ecolab, Inc. v. Envirochem, Inc., 264 F.3d 1358, 1367 (Fed. Cir. 2001) (noting that

  the term “about” “is a descriptive term commonly used in patent claims to ‘avoid a

  strict numerical boundary to the specified parameter.’”). This Court and the

  Federal Circuit have previously construed the word “about” to mean

  “approximately,” which CAP-XX proposes as an alternative construction. See

  Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364, 1369 (Fed. Cir. 2005)

  (“We reverse the district court’s construction of ‘about’ and hold that such term

  should be given its ordinary meaning of ‘approximately.’”); Silvergate Pharm. Inc.

  v. Bionpharma Inc., No. CV 16-876, 2018 WL 1610513, at *4-5 (D. Del. Apr. 3,

  2018) (“Where a patentee has not acted as his own lexicographer in redefining the

  word ‘about,’ courts have construed ‘about’ to mean ‘approximately.’ …

  Accordingly, I will construe ‘about’ to mean ‘approximately.’”); UCB, Inc. v.


                                               41
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 53 of 70 PageID #: 622



  Mallinckrodt Inc., No. 12-463-LPS, 2013 WL 3871427, at *6 (D. Del. July 25,

  2013) (construing “about” to mean “approximately”); UCB, Inc. v. KV Pharm. Co.,

  No. CIV A 08-223-JJF, 2009 WL 2524519, at *6 (D. Del. Aug. 18, 2009) (the

  most appropriate construction of ‘about’ is simply ‘its ordinary and accepted

  meaning of ‘approximately’.’”). Ioxus offers no construction for “about” or

  “greater than about”; rather, arguing that claim terms that include “about” are

  indefinite. See D.I. 44-1, Joint Claim Construction Chart, pp. 9-14. Given that

  CAP-XX’s proposed construction is consistent with the plain and ordinary

  meaning of the claim terms that include the word “about” and consistent with this

  Court’s prior ruling relating to the meaning that word, and in the absence of any

  counterproposal from Ioxus, CAP-XX urges that this Court adopt its constructions

  for the above terms, and any other disputed claim terms that include the word

  “about”.

               2.     Ioxus’s Answering Position

        See Section IV, below, concerning indefiniteness.

               3.     CAP-XX’s Reply Position

        Ioxus does not address CAP-XX’s proposed construction for the term

  “about” and “greater than about” other than to argue it is indefinite and to delete it

  from its proposed constructions of “greater than about 3.2 Watts/cm3” and “range

  of about 3.2 Watts/cm3.” See pages 36-37, supra. Because Ioxus agrees that



                                            42
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 54 of 70 PageID #: 623



  indefiniteness should be deferred until after claim construction, “about” should be

  given its plain and ordinary meaning of “approximately.” “Construing ‘about’ to

  mean ‘approximately’ aligns with the Federal Circuit’s instructions that

  ‘[g]enerally claim terms should be construed consistently with their ordinary and

  customary meanings,’ and that ‘the specification must have sufficient clarity to put

  one reasonably skilled in the art on notice that the inventor intended to redefine the

  claim term.’” Sun Pharm. Indus. Ltd. v. Saptalis Pharm., LLC, No. CV 18-648-

  WCB, 2019 WL 2549267, at *5 (D. Del. June 19, 2019) (citing Merck & Co. v.

  Teva Pharm. USA, Inc., 395 F.3d 1364, 1370 (Fed. Cir. 2005)).

               4.     Ioxus’s Sur-Reply Position

        CAP-XX’s proposal to simply rewrite “about” as “approximately” does not

  resolve the parties’ dispute regarding the indefiniteness of this term; it merely

  substitutes one synonym for another. “‘[T]he word “about” does not have a

  universal meaning in patent claims, . . . the meaning depends upon the

  technological facts of the particular case.’” Ortho-McNeil Pharm., Inc. v. Caraco

  Pharm. Labs., 476 F.3d 1321, 1326 (Fed. Cir. 2007) (citation omitted). Because

  the patents-in-suit provide no guidance as to how much variance is acceptable in

  the “about” terms and because CAP-XX has failed to point to any evidence—

  intrinsic or extrinsic—that could resolve this ambiguity, the claim terms are

  indefinite and the Court need not construe this term as CAP-XX requests. See, e.g.,



                                            43
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 55 of 70 PageID #: 624



  Johnson & Johnson Vision Care, Inc. v. Ciba Vision Corp., 540 F. Supp. 2d 1233,

  1280 (M.D. Fla. 2008) (declining to construe “at least about 70 barrers/mm” based

  on the record presented by the parties).

  IV.   INDEFINITENESS

               1.     CAP-XX’s Opening Position

        Indefiniteness requires a determination of whether a patent claim, when read

  in light of the specification and prosecution history, “fail[s] to inform, with

  reasonable certainty, those skilled in the art about the scope of the invention.”

  Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120, 2124, (2014). A

  determination of indefiniteness is premature because Ioxus has not identified its

  indefiniteness challenges on a claim element by claim element basis, so CAP-XX

  has no notice of the specific basis for Ioxus’s defenses. Nor have the parties

  conducted expert discovery or completed claim construction. While “a

  determination of indefiniteness is necessarily intertwined to some degree with

  claim construction,” courts have found determining indefiniteness prior to claim

  construction to be premature. See Pharmastem Therapeutics, Inc. v. Viacell, Inc.,

  No. 02-148 GMS, 2003 WL 124149, at *1 (D. Del. Jan. 13, 2003) (“it is clear that

  the court must first attempt to determine what a claim means before it can

  determine whether the claim is invalid for indefiniteness.”). “[W]here extrinsic

  evidence of the perspective of someone skilled in the art is relevant to the



                                             44
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 56 of 70 PageID #: 625



  indefiniteness inquiry, it is appropriate to defer the indefiniteness determination

  until after the close of discovery.” Lifescan Scotland, Ltd. v. Shasta Techs., LLC,

  No. 11-CV-04494-WHO, 2014 WL 11206411, at *3–4 (N.D. Cal. Nov. 10, 2014).

  Nevertheless, each of Ioxus’s vague indefiniteness challenges are unavailing. As a

  preliminary matter, Ioxus asserts in the Joint Claim Construction Chart that several

  claim terms are allegedly indefinite without setting forth any arguments in support

  thereof. See D.I. 44-1, Joint Claim Construction Chart. Ioxus’s invalidity

  contentions, on the other hand, include indefiniteness arguments for only the claim

  term “figure of merit.” See Exhibit C hereto, Ioxus Amended Invalidity

  Contentions, pp. 11-12. Any indefiniteness arguments presented by Ioxus during

  the claim construction proceedings that are outside the scope of its invalidity

  contentions should be rejected due to its failure to comply with the Amended

  Scheduling Order. See e.g., MorphoTrust USA, LLC v. United States, 132 Fed. Cl.

  419, 421 (2017) (denying leave to amend invalidity contentions to assert new

  indefiniteness challenges, where additional terms were not disclosed until claim

  construction and defendant had “no acceptable explanation” for why terms were

  not identified in invalidity contentions under the scheduling order).

        With regard to the claim term “figure of merit,” Ioxus first argues that the

  asserted patent claims are indefinite because they do not specify the temperature at

  which the FOM of a device is determined. Exhibit C hereto, Ioxus Amended



                                            45
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 57 of 70 PageID #: 626



  Invalidity Contentions, p. 11. Ioxus argues that Dr. Miller’s article acknowledged

  that FOM may be affected by lower temperature; therefore, the claims are

  indefinite for failing to specify the temperature. Exhibit C, Ioxus Amended

  Invalidity Contentions, p. 11. Ioxus’s reliance on Dr. Miller’s article is misplaced.

  Dr. Miller sought to present pulse power performance of electrochemical

  capacitors “using a consistent test method.” Miller Article, p. 1. Under that

  “consistent test method,” Dr. Miller evaluated seventeen (17) charge storage

  devices at ambient temperature and reported on their FOM. D.I. 44-1, Joint Claim

  Construction Chart, Exh. C, Dr. Miller Article, p. 6. Dr. Miller further evaluated

  three (3) of those devices at lower temperatures and cautioned that devices

  intended for use in a low temperature application should be evaluated at such

  temperature. Id. at 9. A skilled artisan reading Dr. Miller’s report in its entirety

  would understand that the FOM determinations for the charge storage devices

  recited in the asserted patent claims are to be conducted at ambient temperature –

  there is no legal requirement that patent claims must state the obvious in order to

  satisfy the definiteness requirements of 35 U.S.C. § 112(2). See Akzo Nobel

  Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334, 1334 (Fed. Cir. 2016) (holding

  that, although testing protocol “aims to find different viscosities over a range of

  temperatures” and “indicate[d] that viscosity varies with temperature,” district

  court correctly discounted the protocol “to find that one of skill would understand



                                            46
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 58 of 70 PageID #: 627



  that room temperature is implied for a viscosity measurement with no specified

  temperature.”).

        Second, Ioxus argues in its Amended Invalidity Contentions that all asserted

  claims reciting the term “figure of merit” are indefinite because they are inoperable

  for alleging failing to recite an electrolyte. Exhibit C hereto, Ioxus Amended

  Invalidity Contentions, pp. 11-12. The plain language of the asserted claims recite

  “an electrolyte in which the cell is immersed.” See D.I. 44-1, Exh. A, ‘034 patent,

  31:34-35; 32:5-6; 32:40-42; 33:7-8; 33:39-40; 51:17-18; Exh. B, ‘600 patent, 31:7-

  8. Ioxus does not make this claim construction argument in the Joint Claim

  Construction Chart; hence, it is unclear whether it intends to do so during the claim

  construction proceedings. By failing to timely assert that claim construction

  argument, Ioxus waived it, as discussed above. In any event, the plain language of

  the asserted claims includes an electrolyte in which the cells are immersed; hence,

  Ioxus’s indefiniteness argument is likewise unfounded on the merits.

        Thirdly, Ioxus rehashed the argument in its motion for judgment on the

  pleadings regarding patentable subject matter (see D.I. 34), asserting that the

  claims are indefinite because they are allegedly defined by function and are

  unlimited by structure to obtain that function. Exhibit C hereto, Ioxus Amended

  Invalidity Contentions, pp. 11-12. Ioxus cites two cases in support of its argument,

  Holland Furniture Co. v. Perkins Glue Co., 277 U.S. 245, 256–57 (1928) and



                                           47
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 59 of 70 PageID #: 628



  Forest Labs., Inc. v. Teva Pharms. USA, Inc., 2017 WL 6311688, at *7 (Fed. Cir.

  2017) (nonprecedential) (concurring opinion).

        Ioxus’s reliance on Forest Labs., Inc. v. Teva Pharms. USA, Inc., 2017 WL

  6311688 (Fed. Cir. Dec. 11, 2017) is similarly misplaced. First, Ioxus cites the

  reasoning in a concurrent opinion, and the holding in the case is not applicable

  here, and in any event non-precedential.13 The concurrence argued the disputed

  term was indefinite because it “attempts to encompass an extended release

  formulation of memantine … without including any materials that cause the

  extended release.” Id. at *7. This is wholly unlike the patents-in-suit include

  claims that are directed to improvements made by the named inventors on the

  patents-in-suit. In addition, the specification of the patents-in-suit further describe

  improvements that result in a supercapacitor with lower impedance and higher

  power density with the additional limitation of a given, and it is those

  improvements that generate the favorable response time T0, which in turn results in

  the desirable, claimed FOM properties for a storage device. Still further, the FOM




  13
    In Forest Labs., the Court found the term in question was indefinite because the
  claim “require[d] that the concentration profile of the extended-release formulation
  and the concentration profile of the immediate-release formulation be measured in
  human pharmacokinetic studies,” and a person of ordinary skill in the art “would
  not know, with reasonable certainty, which ‘human [pharmacokinetic] study’ on
  which to rely when considering whether a formulation of memantine might
  infringe.” Id. at *4 (emphasis added).

                                            48
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 60 of 70 PageID #: 629



  is improved by reducing the weight and volume of the package, i.e., the entire

  device. (col. 31, lines 1 to 7, 14-23); see also ‘034 patent, Col 27 line 15 to 22.

        In addition, because Ioxus basically repackaged its § 101 arguments under

  the guise of indefiniteness, CAP-XX respectfully incorporates by references the

  arguments contained in its answering brief and proposed sur-reply thereto. (D.I.

  36, 39-1).

               2.     Ioxus’s Answering Position

        Ioxus understands that the Court does not normally address indefiniteness at

  the claim construction stage. (See e.g., Genentech, Inc. v. Amgen, Inc., Case No.

  17-1407-CFC, D.I. 345 (D. Del April 9, 2019); HIP, Inc. v. Hormel Foods Corp.,

  Case No. 18-615-CFC, D.I. 146 (D. Del April 2, 2019).) As such, Ioxus will not

  address its indefiniteness arguments in full at this stage, but intends to move for

  leave to file for early summary judgment pursuant to the Scheduling Order. (D.I.

  30.) A summary of Ioxus’s arguments follows for the Court’s convenience.

                      a.     “volumetric figure of merit” / “gravimetric figure of
                             merit” / “figure of merit” / “gravimetric power
                             maximum” / “volumetric power maximum” /
                             “maximum operating voltage”
        To avoid indefiniteness, a claim relying on a specific measurement must

  adequately specify the means of measurement to provide one of ordinary skill in

  the art certainty as to the metes and bounds of the claims. See Dow Chem. Co. v.

  Nova Chems. Corp. (Canada), 803 F.3d 620, 630-35 (Fed. Cir. 2015) (finding


                                            49
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 61 of 70 PageID #: 630



  claim indefinite where multiple tests possible to determine a claimed parameter

  and the patent failed to indicate which test was applicable); Teva Pharma. USA,

  Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341-45 (Fed. Cir. 2015) (same). CAP-XX’s

  asserted claims rely heavily on calculations derived from formulas utilizing

  numerous measured variables. (See, e.g., ’034 patent at claim 1 (reciting

  volumetric figure of merit); id. at claim 13 (same); id. at claim 23 (reciting

  gravimetric power maximum); id. at claim 42 (same); id. at claim 34 (reciting

  volumetric power maximum); id. at 51 (reciting gravimetric figure of merit).)

  Because the patents-in-suit fail to adequately specify the means for measuring

  certain of these variables, the ultimate question of whether or not a given storage

  device infringes is left entirely up to the subjective determination of the individual

  measuring the device.

        For example, Dr. Miller’s own experiments explicitly recognize that the

  determination of figure of merit is dependent on temperature. (Miller at 6, 9, Table

  II.) Dr. Miller also recognized that “[d]iscernible differences [in temperature

  effects] are evident among the products, which may be important in some

  applications.” (Miller at 9 (emphasis added).) Indeed, based on Dr. Miller’s

  calculations, CAP-XX’s own capacitors would both fall inside and outside the

  claimed ranges dependent on the temperature of measurement:




                                            50
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 62 of 70 PageID #: 631




  (Miller at Table II.)

        At 25º C, the above capacitor falls within the infringing range of both claim

  1 and claim 51 of the ’034 patent. At 0º C, it would no longer infringe claim 1

  under CAP-XX’s own proposed construction, but would still infringe claim 51. At

  -20º C, it infringes neither. “In other words, a given embodiment would

  simultaneously infringe and not infringe the claims, depending on the particular

  [temperature] chosen for analysis. . . . That is the epitome of indefiniteness.”

  Geneva Pharma., Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1384 (Fed. Cir.

  2003).

        At least because Dr. Miller’s figure of merit is dependent on the temperature

  of a given measurement, and the patents-in-suit are silent as to what temperature

  should be used, the asserted claims are indefinite. Ioxus welcomes the opportunity

  to fully address indefiniteness in a motion for early summary judgment and will

  file a motion for leave to so move.

                      b.    “about”
        Although terms of degree may be used to avoid strict numerical

  requirements, the Federal Circuit has made clear that “when a word of degree is

                                            51
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 63 of 70 PageID #: 632



  used, the patent’s specification must provide some standard for measuring that

  degree to be definite.” Star Scientific, Inc. v. R.J. Reynolds Tobacco Co., 537 F.3d

  1357, 1372 (Fed. Cir. 2008) (internal quotations and modifications omitted). Here,

  the patents-in-suit provide no guidance whatsoever as to how one should determine

  the acceptable range of degree. Without guidance, an accused infringer has no way

  to ascertain with certainty whether or not their accused device actually falls within

  the scope of the claims of the patents-in-suit.

        In this case, for example, does a volumetric figure of merit of 3.1 Watts/cm3

  fall within claim 1 of the ’034 patent’s “greater than about 3.2 Watts/cm3” range?

  What about 3.0 Watts/cm3? Does a volumetric figure of merit of 5.0 Watts/cm3 fall

  within both claim 5 and claim 6? The patents-in-suit provide no means of

  answering these questions and leave would-be infringers guessing as to the scope

  of the claims. This is textbook indefiniteness. See, e.g., Amgen, Inc. v. Chugai

  Pharma. Co., Ltd., 927 F.2d 1200, 1217-18 (Fed. Cir. 1991) (finding “about

  160,000 IU/AU” term indefinite where patent provided no guidance as to

  acceptable range and prior art existed close to claimed range); Synthes (USA) v.

  Smith & Nephew, Inc., 547 F. Supp. 2d 436, 454-55 (E.D. Pa. 2008) (finding term

  “less than about 2%” indefinite); Integra LifeSciences Corp. v. HyperBranch Med.

  Tech. Co., No. 15-819-LPS-CJB, 2017 WL 5172396 (D. Del Nov. 8, 2017)

  (finding “more than about four residues in number” indefinite).



                                            52
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 64 of 70 PageID #: 633



        CAP-XX clearly chose to use the imprecise qualifier “about” in an effort to

  capture as broad a scope within its claims as possible. Although use of “about” is

  permissible under the law, CAP-XX failed to hold up its end of the bargain and

  provide some means of precision. As such, the claims reciting “about” leave

  Ioxus—and the public—in the dark about the actual scope of the patents-in-suit.

  Ioxus again welcomes the opportunity to more fully address these issues in its

  contemplated motion for early summary judgment.

               3.     CAP-XX’s Reply Position

        Finally, the parties agree that the Court should defer determination of

  Ioxus’s indefiniteness arguments until after claim construction. See pages 3, 49,

  supra. Although indefiniteness is a matter of claim construction, it is a separate

  issue that can be decided at summary judgment and even post-trial. See f’real

  Foods, LLC v. Hamilton Beach Brands, Inc., 388 F. Supp. 3d 362, 363 (D. Del.

  2019) (after denying summary judgment on indefiniteness, this Court decided

  indefiniteness solely based on post-trial briefing). This District often declines to

  address indefiniteness at the claim construction stage, “particularly when the

  indefiniteness argument concerns relative terms like “about.” See e.g. Ansell

  Healthcare Prod. LLC v. Reckitt Benckiser LLC, No. 15-CV-915 (RGA), 2017 WL

  1021844, at *2 (D. Del. Mar. 16, 2017) (construing “about’ to mean

  “approximately,” declining to decide indefiniteness, and noting that the



                                            53
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 65 of 70 PageID #: 634



  defendant’s argument that “about” is indefinite was “dubious” because the

  “definiteness requirement ... recogniz[es] that absolute precision is unattainable”)

  (internal citations omitted); Glaxosmithkline LLC, No. CV 14-877-LPS-CJB, 2016

  WL 3186657, at *18 (D. Del. June 3, 2016), report and recommendation adopted

  sub nom. GlaxoSmithKline LLC v. Glenmark Pharm., Inc., No. CV 14-877-LPS-

  CJB, 2017 WL 658468 (D. Del. Feb. 17, 2017) (declining to decide indefiniteness

  in claim construction order, because “the issue of whether the disputed term

  renders claim 8 indefinite is one best resolved during the summary judgment stage

  of the case”); DePuy Synthes Prod., LLC v. Globus Med., Inc., No. CA 11-652-

  LPS, 2013 WL 1897833, at *12 (D. Del. May 7, 2013) (“the Court declines to

  make a final determination as to indefiniteness in the context of this claim

  construction dispute”); Alcon Research, Ltd. v. Barr Labs. Inc., No. 09-CV-0318-

  LDD, 2011 WL 3901878, at *16 (D. Del. Sept. 6, 2011) (“We find that the

  indefiniteness issue is best decided at trial and defer consideration on it until that

  time.”).

        Ioxus admits it has not fully identified the bases for its indefiniteness

  challenges and has reserved the right to raise indefiniteness after claim

  construction. See page 49, supra (“Ioxus will not address its indefiniteness

  arguments in full at this stage, but intends to move for leave to file for early




                                             54
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 66 of 70 PageID #: 635



  summary judgment”). CAP-XX respectfully seeks leave to respond to those

  arguments if and when discrete arguments are raised.

               4.    Ioxus’s Sur-Reply Position

        As explained in further detail in its responsive brief, Ioxus intends to move

  for leave to file for early summary judgment of indefiniteness pursuant to the

  Scheduling Order. (Pages 49-53, supra).

  V.    CONCLUSION

               1.    CAP-XX’s Opening Conclusion

        None submitted.

               2.    Ioxus’s Answering Conclusion

        For the foregoing reasons, Ioxus respectfully requests that the Court reject

  CAP-XX’s unhelpful constructions and, if it is so inclined, grant Ioxus leave to file

  a proposed briefing schedule for early summary judgment of indefiniteness.

               3.    CAP-XX’s Reply Conclusion

        None submitted.

               4.    Ioxus’s Sur-Reply Conclusion

        For the foregoing reasons, Ioxus respectfully requests that the Court reject

  CAP-XX’s unhelpful constructions and, if it is so inclined, grant Ioxus leave to file

  a proposed briefing schedule for early summary judgment of indefiniteness.




                                            55
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 67 of 70 PageID #: 636



                                         POTTER ANDERSON & CORROON
                                         LLP
  OF COUNSEL:
                                         By: /s/ Philip A. Rovner
  Jason P. Mueller                           Philip A. Rovner (#3215)
  Michelle Chatelain Fullmer                 Jonathan A. Choa (#5319)
  ADAMS AND REESE LLP                        Hercules Plaza
  701 Poydras St., Ste. 4500                 P.O. Box 951
  New Orleans, LA 70139                      Wilmington, DE 19899
  (504) 581-3234                             (302) 984-6000
                                             provner@potteranderson.com
  Chris P. Perque                            jchoa@potteranderson.com
  ADAMS AND REESE LLP
  1221 McKinney St., Ste. 4400           Attorneys for Plaintiff
  Houston, TX 77010                      CAP-XX, Ltd.
  (713) 308-0167

  Maia T. Woodhouse
  ADAMS AND REESE LLP
  Fifth Third Center
  424 Church Street, Suite 2700
  Nashville, TN 37219
  (615) 259-1085




                                       56
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 68 of 70 PageID #: 637



                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                    /s/ Michael J. Flynn
                                    _____________________________________
                                    Jack B. Blumenfeld (#1014)
  OF COUNSEL:                       Michael J. Flynn (#5333)
                                    1201 North Market Street
  Erik B. Milch                     P.O. Box 1347
  COOLEY LLP                        Wilmington, DE 19899
  11951 Freedom Drive               (302) 658-9200
  Reston, VA 20190                  jblumenfeld@mnat.com
  (703) 456-8000                    mflynn@mnat.com

  Stephen Crenshaw                  Attorneys for Defendant
  COOLEY LLP
  1299 Pennsylvania Avenue, NW
  Suite 700
  Washington, DC 20004-240
  (202) 842-7800

  Dated: September 30, 2019
  6420113




                                       57
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 69 of 70 PageID #: 638



                       WORD COUNT CERTIFICATIONS

  CAP-XX’S OPENING BRIEF

                  CERTIFICATE REGARDING WORD COUNT
         Pursuant to the Section 9 of the Amended Scheduling Order (D.I. 32)

  undersigned counsel certifies that the text of the foregoing brief in in Times New

  Roman 14 point font and the word count for the brief is less than 5000 words as

  determined using the Microsoft Word word processing application used to prepare

  the brief.

                                /s/ Philip A. Rovner


  IOXUS’S ANSWERING BRIEF

                                 CERTIFICATION


         This brief complies with the typeface, type style requirements, and word

  limitations set forth in Paragraph 9 of the Amended Scheduling Order (D.I. 32),

  because it contains 2,389 words as determined by the Word Count feature of

  Microsoft Word and the text of this brief is in 14-point Times New Roman.


                                                /s/ Michael J. Flynn
                                                ____________________________
                                                Michael J. Flynn (#5333)




                                           58
Case 1:18-cv-00849-CFC-SRF Document 51 Filed 09/30/19 Page 70 of 70 PageID #: 639




  CAP-XX’S REPLY BRIEF

                  CERTIFICATE REGARDING WORD COUNT

         Pursuant to the Section 9 of the Amended Scheduling Order (D.I. 32)

  undersigned counsel certifies that the text of the foregoing brief in in Times New

  Roman 14 point font and the word count for the brief is less than 5000 words as

  determined using the Microsoft Word word processing application used to prepare

  the brief.

                                /s/ Philip A. Rovner


  IOXUS’S SUR-REPLY BRIEF

                                 CERTIFICATION


         This brief complies with the typeface and the type style requirements, and

  word limitations set forth in Paragraph 9 of the Amended Scheduling Order (D.I.

  32), because it contains 1,304 words as determined by the Word Count feature of

  Microsoft Word and the text of this brief is in 14-point Times New Roman.


                                              /s/ Michael J. Flynn
                                              ____________________________
                                              Michael J. Flynn (#5333)




                                         59
